AP-77,047
™hD™™^, ,nDC, e
COURT OF CRIMINAL APPEALS                 •
                                                                        COURT OF CRIMINAL  APPEALS
                                                                                     a,,«t-hi -rr-^*r>
                                                                                        AUSTIN, TEXAS
       April H, 2015                                                  Transmitted 4/13/2015 3:48:05 PM

   ABEL ACOSTA, CLERK
                                                                       Accepted 4/14/2015 10:26:09 AM

                                          NO. AP-77,047                                  ABELAc?eSrk
      KENNETH THOMAS                            ()        IN THE COURT OF

     VS.                                        ()        CRIMINAL APPEALS             <t£/
                                                0
      THE STATE OF TEXAS                        ()        OF TEXAS

                        MOTION FOR EXTENSION OF TIME TO FILE BRIEF                      ^ t
      TO THE HONORABLE JUDGE OF SAID COURT:


                NOW COMES Appellant in the above-styled and numbered cause, and,

      pursuant to Rule 38.6 and Rule 10.5(b) Texas Rules of Appellate Procedure,

      submits this Motion requesting that the Appellant be granted additional time

      in which to file the brief in the above-styled and numbered cause, and in

      support of same would show the Court the following:

                                                I.


      (a)      Trial Court Designation:          194™ Judicial District Court
                Cause Number:                    F86-85539-M
      (b)       Offense:                         Capital Murder
                Punishment:                      Death
      (c)       Date of extension sought for     May 29th, 2015
                brief:
      (f)       Number of prior extensions:     1
      (g)       Facts relied upon to support extension:

               Appellant's counsel requests the additional time to complete this death

      penalty appellate brief. The brief is currently 75% completed. The testimony

      has been summarized for the initial draft of the brief. All possible issues have

      been identified. There is still required legal research needed to determine the
issues that are viable for presentation. In particular this case presents unusual

issues concerning a jury trial on competency that was conducted during the

retrial of the punishment issues involved in this case and the case of Hall v.

Florida was handed down by the Supreme Court of the United States

concerning intellectual disability as applied in death penalty cases. This

Supreme Court case affected the individual voir dire procedure and charge to

the jury as a special issue of intellectual disability that was submitted to the

jury. Appellant's counsel is doing extensive research to present these issues

concerning intellectual disability with the most up to date legal discussion

possible in the brief for Appellant. Appellant's counsel requests additional

time to complete research of possible points of error and final draft of brief to

be submitted on behalf of Appellant. Counsel has spoken to the State's

assistant district attorney, Ms. Christine Womble and she has no objection to

this extension of time. Counsel does not believe any additional time past that

requested herein will be necessary to complete Appellant's brief for filing.

                                       II.


      The Appellant has been diligent in pursuing this appeal and is not

seeking this extension for purposes of delay.
     WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Motion be granted.



                                      Respectfully submitted,



                                        /si   John Tatum
                                      John Tatum
                                      990 S. Sherman Street
                                       Richardson, Texas 70581
                                       (972) 705-9200
                                       Fax #: (972) 690-9901
                                      State Bar No. 19672500



                        CERTIFICATE OF SERVICE


      I hereby certify that a copy of this Motion has been delivered to Susan

Hawk, Dallas County District Attorney, or to her Assistant District Attorney in

the Appellate Section assigned to this case, at 133 North Riverfront, 11th

floor, Frank Crowley Criminal Courts Building, Dallas, Texas 75207, on this

the 13th day of April 13,2015.



                                              /s/ John Tatum
                                       John Tatum
                      CERTIFICATE OF COMPLIANCE

      Icertify that this submitted e-mail attachment to file Motion for Extension
of Time to File Brief complies with the following requirements of the Court:

      1.The petition is submitted by e-mail attachment;

      2. The e-mail attachment is labeled with the following information:


      A. Case Name: Kenneth Thomas
      B. The Appellate Case Number: 77,047
      C. The Type of Document: Motion to Extend Time
      D. Party for whom the document is being submitted: Appellant
      E. The Word Processing Software and Version Used to Prepare the
      Motion :
      Word Perfect X7


      3. Copies have been sent to all parties associated with this case.

         /s/ John Tatum                                     4/13/15
      (Signature of filing party and date)

      John Tatum
      (Printed name)

      John Tatum, Attorney at Law

      Emailed Copy of Motion